Title: General Orders, 29 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Nov: 29th 1775
Parole Guilford.Countersign Allen.


Capt. Towns of Col. Woodbridges regiment, tried at a late General Court Martial whereof Col. Woodbridge was President for “behaving in an unofficerlike manner, in suffering a prisoner to escape who was charged with an Attempt to steal”—The Court were unanimously Of opinion, that the prisoner is guilty of behaving unbecoming an Officer, by declining to obey the orders of the Qr Mr General, in not assisting to seize a Soldier suspected of Theft, and for suffering the said Soldier, grossly to abuse Col. Mifflin, and therefore adjudge the prisoner to be reprimanded by his Colonel, at the head of the regiment, in the presence of Col. Mifflin; and also adjudge that he pay a Fine of Three pounds, to be appropriated according to the 51st Article of the Rules, and Regulations of the army.
Jonathan Wilkins, Soldier in the same Regiment, and in Capt. Town’s Company tried at the same Court for “an Attempt to steal, and for insolent language to the Qr Mr General[”]—The Court were of opinion that the prisoner was Guilty of abusive language to the Q: M: Genl and therefore adjudge him to be fined Twenty Shillings, to be appropriated according to the 51st Art: of the Rules and Regulations of the army.
